COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-15-00487-CR
Style:                    Fredis Mauricio Flores v. The State of Texas
Date motion filed*:       August 24, 2015
Type of motion:           Motion to Substitute Counsel on Appeal
Party filing motion:      Appellant’s new counsel Allen C. Isbell
Document to be filed:     N/A

Is appeal accelerated?        No.

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion to substitute counsel is granted, but construed as a notice of appearance
          as lead counsel, and the Clerk of this Court is directed to note Allen C. Isbell as lead
          counsel for appellant. See TEX. R. APP. P. 6.1(a), 6.2, 6.5(d). If counsel J. Celeste
          Carter Blackburn requests withdrawal, she must file a motion that complies with Rule
          6.5(d).


Judge’s signature: /s/ Evelyn V. Keyes
                   A

Date: August 27, 2015




November 7, 2008 Revision